Title: To Benjamin Franklin from Sarah Bache, 8 May 1783
From: Bache, Sarah Franklin
To: Franklin, Benjamin


My dear Sir
Philad May 8. 1783
I cannot let Coll Cambray go without a line to you tho I sit up to write in bed— I have had a fit of the Bilious Cholic that lasted twenty four hours, it went off yesterday but has left me very weak and with a bad head ake, I hope a good nights sleep will quite restore me, and then I shall be able to write you a long letter by Mr Oster who goes in a day or two— Mr Bache went to Mr Kidds the day before yesteday just before I was taken and would have been home to night but for the rain, I never missed him more as he is realy the best nurse in the World. Little Deby is in the height of the Measles. She has it heavily, but I am in great hopes will do well, the rest have all had it and are well and hearty—we are sorry to part with Coll Cambray who is universaly liked here, both as a Soldier and a Gentleman, he flatters us that he shall return and live in America, I was sorry I could not see him this evening, having not learn’d as much of the French fashion as to see a Gentleman when I was in bed, I feel myself better than when first I took my pen in hand. I was thinking at first to make Will to write for me excuse this paper it was all that I had this evening—
I am as ever Your Dutiful Daughter
S Bache
 
Addressed: Dr. Franklin / Coll Cambray
